Citation Nr: 0731391	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed 
mesothelioma, post-operative.  

2.  Entitlement to service connection for claimed prostate 
cancer, post-operative.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May to November 
1946 and from April to December 1948.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision.  

In June 2006 the Board remanded these issues to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of mesothelioma or prostate cancer in service or for 
many years thereafter.  

3.  There is no independent showing of the veteran having 
been exposed to asbestos in connection with his duties while 
on active service in the Army or Navy.  

4.  The veteran is shown to have had postservice asbestos 
exposure in connection with his occupation pursuits.  

5.  The demonstrated prostate cancer is not shown to be due 
to due to asbestos exposure or any other event or incident of 
the veteran's active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have current disability manifested 
by mesothelioma or residuals thereof due to disease or injury 
that was incurred in or aggravated by his active service; nor 
may any be presumed to have been incurred therein. 38 
U.S.C.A. §§ 101(2), 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.304, 3.307, 3.309 
(2007).  

2.  The veteran does not have current disability manifested 
by prostate cancer or residuals thereof due to disease or 
injury that was incurred in or aggravated by his active 
service; nor may any be presume to have been incurred 
therein.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.12, 3.303, 3.304, 
3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for claimed neck and back disorders has been 
accomplished.  

In May 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that to establish 
entitlement to service connection for a disability, the 
evidence must show three things: an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

In June 2003 the RO sent the veteran a letter detailing the 
evidence required to establish exposure to asbestos in 
service.  

The veteran had ample opportunity to respond to both letters 
cited above prior to issuance of the March 2004 rating 
decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for service connection.  

The Board also finds that a June 2006 letter sent to the 
veteran by the AMC during the pendency of the appeal 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2006 letter advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, VA medical records, and 
records from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
help get records held by any non-Federal entity.  

The June 2006 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the June 2006 letter, which 
completed the notice requirements of VCAA and cured any 
defects in prior notice letters, the veteran was afforded 
ample opportunity to present information and/or evidence 
pertinent to the appeal before the issuance of the 
Supplemental Statement of the Case (SSOC) in March 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the March 
2005 letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The June 2006 letter advised the veteran of the fourth and 
fifth Dingess elements (degree of disability and effective 
date pertaining to the disability), so there is no 
possibility of prejudice under Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete Navy service personnel record (SPR) 
and service medical record (SMR) are on file.  The veteran's 
complete Army SMR is on file, but the National Personnel 
Records Center (NPRC) could not produce the veteran's Army 
SPR.  The veteran served in the Army for less than six months 
before he was discharged, so there may be no Army SPR in 
existence; at any rate, the RO has gone to all reasonable 
lengths to obtain those military records that may still 
exist.

The veteran's extensive post-service VA medical record is on 
file, as are extensive records from non-VA providers that the 
veteran has identified as having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
existing records that should be obtained before the claim is 
adjudicated.  

The veteran has been advised of his entitlement to a hearing 
before the RO's adjudication officer and/or before the Board, 
but he has not requested such a hearing.  The veteran has 
also been afforded adequate VA medical examinations in 
support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

The veteran attributes both his mesothelioma and his prostate 
cancer to asbestos exposure during his service in the Army 
and Navy.  Specifically, he asserts that he was exposed to 
asbestos in the Army while servicing railroad equipment, 
including brakes, at Fort F.E. Warren, in Wyoming and in the 
Navy while working in the shipyard at Guantanamo Bay, Cuba.  

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

The complete Army SPR was requested by the RO but noted to 
not be available; the Army SMR is on file.  The Army records 
that are on file verify that the veteran served at Fort F.E. 
Warren, Wyoming in the Transportation Corps and was 
discharged from service after 5 months and 1 day because of 
his age (16 at time of enlistment).  There is nothing in 
those records to indicate that the duties that the veteran 
performed while assigned to Fort Warren exposed him to 
asbestos.  

The complete Navy SPR and SMR are on file.  Those records 
verify service at Guantanamo Bay naval station but do not 
verify the nature of the veteran's duties there, nor do they 
document exposure to asbestos specifically.  

The file contains several pages of a deposition provided by 
the veteran in support of a civil action apparently by the 
veteran against a manufacturer of asbestos.  The lawsuit was 
apparently based on claimed asbestos exposure during service 
in the Army at Fort Warren, Wyoming.  

The veteran testified that he spent approximately three 
months at Fort Warren where he underwent training in 
replacing the wheels of railroad cars.  The veteran estimated 
that he worked on 15 to 30 railroad cars altogether during 
his period at Fort Warren.  During the training, he reported 
handling insulation material, but did not know for certain 
that the insulation was actually asbestos.  

During VA medical examination in November 2006, the veteran 
reported to the examiner that he had worked in a shipyard 
environment for one year while stationed at Guantanamo Bay in 
the Navy.  The veteran reported that this involved 8-hour 
days of repairing pipes and tubing, including cutting 
asbestos-filled pipe without protective equipment.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1 (Manual), Part IV, paragraph 
7.21(b)(1) (October 3, 1997).  

As noted, the veteran has variously asserted that he was 
exposed to asbestos through working on railroad brakes in the 
Army and through working in a shipyard environment in the 
Navy; both of these activities are associated with asbestos 
exposure in paragraph 7.21(b) of the Manual.  

The Board notes that paragraph 7.21(b) of the Manual does not 
constitute a presumption of asbestos exposure; rather, it is 
a guideline for adjudication.  See VAOPGCPREC 04-2000 (April 
13, 2000).  However, the Board must address the relevant 
factors discussed in paragraph 7.21 of the Manual in order to 
fulfill its obligation to provide an adequate statement of 
the reasons and bases for its decision.   McGinty v. Brown, 4 
Vet. App. 428, 432-33 (1993); Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); Nolen v. West, 12 Vet. App. 347, 351 (1999).  

The Board finds in this case that paragraph 7.21(b) of the 
Manual does not support service connection in this case 
because, as a threshold matter, there is no credible evidence 
that the veteran in fact worked on railroad brakes or in a 
shipyard.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The veteran is competent to recount his duties during 
military service.  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994), distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."  

A careful review of the file indicates that this veteran's 
assertions as to service lack independent corroboration.  The 
VA medical notes dated in January 1990 and in September 1991 
show that the veteran had an established history of seeking 
admission to alcohol detoxification and then prolonging the 
hospitalization for as long as possible, in order to file 
claims for money from his insurance company.  Other treatment 
notes characterize him as "manipulative" and motivated by 
secondary gain.  

The Board also notes that the veteran has changed his story 
regarding asbestos exposure.  Initially he cited asbestos 
exposure only in the Army, and much later he began citing 
asbestos exposure only in the Navy.  The Board finds that 
this inconsistency is an indication of lack of credibility.  

The Board also notes that history and physical (H&P) reports 
by Roswell Park Cancer Institute dated in January-February-
March 2001 describe a history of asbestos exposure through 
working at a carborundum and paper plant and carbide plant, 
but do not list any military-related asbestos exposure in 
either the Army or the Navy.  Interestingly, the veteran did 
not report reported these post-military exposures to VA 
during the adjudication of this claim.  

As there is no competent evidence to document any asbestos 
exposure in service or other credible lay evidence to show 
military service in an occupational field associated with 
increased risk of asbestos exposure, the Board cannot find on 
this record that the veteran was exposed to asbestos in 
service.  

As noted, the veteran underwent a VA medical examination in 
November 2006 when he reported being exposed to asbestos in 
the Navy; he did not mention exposure to asbestos in the Army 
or civilian occupations.  The examiner noted that prostate 
cancer had been diagnosed and mesothelioma had been diagnosed 
in 2001.  The examiner performed a clinical physical 
examination and noted observations in detail.  The examiner 
diagnosed mesothelioma, status post resection surgery, and 
prostate cancer status post radical prostatectomy.  

The examiner opined that it was at least as likely as not 
that the veteran's mesothelioma was secondary to asbestos 
exposure during the course of military service.  The examiner 
also stated that that there is no relationship between 
asbestos exposure and prostate cancer.  

The VA examination, as well as the VA and private treatment 
records on file, establish that he has diagnosed mesothelioma 
and prostate cancer.  Accordingly, the first element of 
service connection (medical evidence of both claimed 
disabilities) is satisfied.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The medical evidence establishes that the currently 
demonstrated prostate cancer is not due to any event or 
incident of the veteran's period of active service.  

There is no favorable medical opinion regarding the etiology 
of the claimed prostate cancer, which became manifest fifty 
years after discharge from service, and such military 
service.  

The Board notes in this regard that the passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

In regard to mesothelioma, the file also contains an October 
2002 letter from a private physician, stating that from the 
veteran's reported history there was a clear exposure to 
asbestos exposure working on railroad cars in the Army, which 
would go along with his history of mesothelioma status post 
pleurectomy.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

In this case, the Board finds that neither medical statement 
of a relationship between mesothelioma and asbestos exposure 
in service is supported by the record.  

First, as the credible evidence does not show that the 
veteran was exposed to asbestos in service, both physicians 
based their opinions on a faulty factual premise of asbestos 
exposure in service.  Neither opinion assessed the 
credibility of the reported history provided by the veteran 
in light of the record.  

Second, neither physician appears to have been made aware of 
the veteran's history  of post-military asbestos exposure, so 
each opinion was defective because a complete factual premise 
was not presented to either reviewer.  

As such, there is no competent medical evidence linking the 
claimed mesothelioma or prostate cancer to document asbestos 
exposure or any other event of the veteran's period of 
military service.  

In fact, absent independent corroboration of the veteran's 
assertions of having been exposed to asbestos in service, the 
claims of service connection must be denied on the current 
record.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for mesothelioma, post-operative is 
denied.  

Service connection for prostate cancer, post-operative is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


